

117 S1889 IS: Kathryn Manginelli Act of 2021
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1889IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Burr (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to establish an exception to the penalty on early distributions from qualified plans for individuals diagnosed with certain terminal illnesses.1.Short titleThis Act may be cited as the Kathryn Manginelli Act of 2021 or the Compassionate Retirement Act of 2021.2.Exception to penalty on early distributions from qualified plans for individuals with a terminal illness(a)In generalSection 72(t)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(I)Terminal illness(i)In generalDistributions which are made to the employee who is a terminally ill individual on or after the date on which such employee has been certified by a physician as having a terminal illness.(ii)DefinitionFor purposes of this subparagraph, the term terminally ill individual has the same meaning given such term under section 101(g)(4)(A), except that 84 months shall be substituted for 24 months.(iii)DocumentationFor purposes of this subparagraph, an employee shall not be considered to be a terminally ill individual unless such employee furnishes sufficient evidence in such form and manner as the Secretary may require..(b)Effective dateThe amendment made by this section shall apply to distributions after the date of the enactment of this Act.